DETAILED ACTION
Applicant’s amendments/arguments in the response filed 1/27/2022 is acknowledged and entered into the record.
Accordingly, claims 1, 3, 6, 12-14, 23-26 and newly added claim 27 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims 1, 3, 6, 7, 12-14, 23-26 and newly added claim 27 under 35 U.S.C. 103 as being unpatentable over Levade et al. (US Patent 10,918,737) in view of Lentz et al. (US PgPub 2005/0265996A1) is maintained for the reasons of record.
The claims are drawn to a method of treating or ameliorating the effects of a tumor in a patient comprising administering an anti-PD-1 of anti-PD-L1 antibody and extracorporeally removing soluble 
Levade et al. teach methods for enhancing the potency of an immune checkpoint inhibitor administering to a subject as part of a treatment regimen for cancer, the method comprising administering a TNF alpha blocking agent in combination with an immune checkpoint inhibitor. In particular, Levade et al. teach, a method of treatment combining a TNF alpha blocking agent with an anti-PD-1 antibody and/or an anti-PD-L1 antibody. Levade et al. disclose anti-TNFR1 synergizes with anti-PD-1 in experimental melanoma (see Fig. 10). Example 2 of Levade et al. teach TNF or TNF-R1 inhibition improves anti-PD-1 therapy against melanoma.  Levade et al. further disclose “collectively, our data indicate that TNF-R1-dependent TNF signaling is not required for the anti-melanoma immune response triggered by anti-PD-1 antibodies but rather inhibits the therapeutic benefit of PD-1 blockade in melanoma. Inhibiting TNF or TNF-R1 may therefore facilitates the anti-PD-1 efficacy to fight against melanoma” (see paragraph [0069]). Levade et al. does not teach extracorporeally removing soluble TNF-alpha receptor. This deficiency is made up for by Lentz et al.
Lentz et al. teach methods of treating cancer patients comprising selective removal of soluble TNFR1 and soluble TNFR2 from the blood or plasma of the cancer patient by means of extracorporeal apheresis and wherein the method further comprises treating patients with additional blocking factors. Lentz et al. teach in Example 1, “Secretion of TNF alpha and interleukin 2 that bind via specific receptors to the tumor cell and induce cell death by apoptosis is the normal response of the immune system in its constant fight against cancer growth. However, local secretion of high levels of soluble receptors for tumor necrosis factor alpha (sTNFR1 and sTNFR2) and interleukin-2 (sIL2R) are believed to be an effective mechanism by the tumor cell to locally block the attack and destruction by the immune system. Systemic removal of these inhibitors by means of extracorporeal apheresis with the goal to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treatment taught by Levade et al. to include the method taught by Lentz et al. of removing soluble TNFR1 and soluble TNFR2 to enhance a patient’s immune response and improve anti-PD-1 or anti-PD-L1 efficacy when administered. One of ordinary skill in the art would have been motivated to do so because Levade et al. teach Inhibiting TNF or TNF-R1 facilitates the anti-PD-1 efficacy in cancer patients and Lentz et al. teach removal of soluble TNFR1 and soluble TNFR2 enhances immune response and tumor burden in cancer patients. Therefore, the prior art teach combining blocking TNF and TNF receptor interaction (either via administering an anti-TNF antibody or removal of soluble TNFR1 or soluble TNFR2) and anti-PD-1 and/or anti-PD-L1 improved therapeutic benefit. Thus the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two modes of treatment, each of which is taught by the prior art to be useful for the same purpose in order to make a protocol that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art. Applying the same logic to the instantly claimed method of combining extracorporeally removing soluble TNF alpha receptor and administering an anti-PD-1 or anti-PD-L1 antibody for cancer treatment, given the teaching of the prior art, it would have been obvious to combine the teachings of Levade et al. and Lentz et al. for improved therapeutic benefit because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success to perform selective removal of soluble TNFR1 and/or soluble TNFR2 and administer anti-PD-1 or anti-PD-L1 to a patient having a tumor based on the teachings of Levade et al. and Lentz et al. showing improved therapeutic benefit when done in combination.
Response to Arguments
Applicant's argue in the response filed 1/27/2022 that “applicant respectfully disagrees with the proposed substitution of removing soluble TNFR1 (Lentz) for blocking membrane bound TNFR1 (Levade).” Applicants argue the two inventions taught by Levade et al. and Lentz et al. are directed toward opposite purposes and that while both references are generally directed to cancer therapies, the mechanism of action for both references in very different, as they have contrary objectives. Applicants argue a skilled artisan would delve deeper into the different objectives of these two references before considering whether to combine them. These arguments have been carefully considered but not found to be persuasive. 
The overall objectives of Levade et al. and Lentz et al. are both therapeutic methods for the improved treatment of cancer. However, the motivation to combine the references are not to achieve the same objectives via the exact same pathways laid out by each reference, however the motivation lies in replacing the mechanism used by Levade et al. to decrease the TNF alpha receptor signaling pathway by substituting antibody use with extracorporeal removal, which is taught by Lentz et al. Both of these mechanisms for this individual step used in the method of treatments have the exact same objective, blocking the TNF/TNF alpha receptor pathway, and therefore be motivated to be combined. The outcomes of blocking (or decreasing TNF activity) were shown in both references to enhance an anti-cancer immune response. In fact, Levade et al. discloses “TNFR1-dependent TNF signaling constitutes a potent immune escape mechanism” (see Example 6) thereby supporting motivation to remove/block soluble TNFR1 (either via anti-TNFR1 or extracorporeal removal). 
Applicants are incorrect in stating that the preferred blocking agent of TNF alpha is TNF alpha receptor protein, Levade et al. discloses the term “TNF alpha blocking agent” or “TBA” is “preferentially a protein such as soluble TNF alpha receptor, e.g. Pegsunercept, or an antibody” (see column 11, lines 15-20). However, all examples taught by Levade et al. use antibodies against TNFR1 (those listed in lines 20-25 of Column 11) and none are shown using soluble TNF alpha receptor protein. Additionally, applicants are incorrect in summarizing Levade as being directed to solely “decreasing TNF activity to treat cancer, by preventing it from binding to membrane bound TNFR1 on lymphoyctes.” Levade et al. discloses TNF alpha plays a dual role in oncoimmunology, either acting as an anti-cancer factor, or behaving as an immunosupressor cytokine and limiting CD8+ tumor-infiltrating lymphocytes (see paragraph bridging column 1-2) and the teachings of Levade et al. indicate the complex nature of the TNF alpha/TNFR1 receptor pathway and all the supporting proteins and signaling pathways involved. Levade et al. teaches methods showing anti-TNF and anti-TNFR1 both synergized with anti-PD-1 when used in combination compared to any one antibody alone, which all failed to impair tumor growth individually (see Example 10). Although the mechanism of impaired tumor growth taught in both Levade et al. and Lentz et al. are not exactly the same, both references explore methods of treatment to investigate the molecular and cellular mechanism involved in the therapeutic benefit of combining therapeutic agents/methods which lead to an increased immune response and tumor regression. Therefore, the rejection of record is hereby maintained.

Double Patenting Rejection Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 6, 12-14, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 and 32-33 of copending Application No. 17/176,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and that of copending application 17/176,096 are directed to methods of treatment comprising the same active method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3, 6, 12-14, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 17/364,668; 17/364,688, 17/364,655; 17/364,680; 17/364,642; 17/364,584. Although the claims in the several co-pending child applications at issue are not identical, they are not patentably distinct from each other because both the instant application and that of copending applications listed above are directed to methods of treatment comprising the same active method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's did not submit a response to the pending ODP rejections in the response filed 1/27/2022. Therefore, the rejections of record are hereby maintained.


Conclusion
Claims 1, 3, 6, 12-14, 23-27 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meera Natarajan/Primary Examiner, Art Unit 1643